                                                                                Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


ROBERT J. SLUDER,

                  Plaintiff,

v.                                              CASE NO. 4:18cv284-RH-MJF

JULIE JONES et al.,

                  Defendants.

_____________________________/


                      ORDER DENYING A DEFAULT JUDGMENT


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 24, and the responses, ECF No. 25. Upon

consideration,

         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. The motion for default judgment, ECF No. 18, is denied.

         SO ORDERED on June 12, 2019.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:18cv284-RH-MJF
